DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
Leonard N. Schwartz, R. Ph., DATE: August 4, 1989
Petitioner,

Docket No. C-62
DECISION CR 36

-w-

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE

Petitioner timely requested a hearing, protesting the
Inspector General's (the I.G.'s) determination to exclude
him from participation in the Medicare program and to
direct that he be excluded from participation in State
health care programs, for eight years, pursuant to
section 1128 (b) (3) of the Social Security Act, 42 U.S.c.
1320a-7(b) (3). I conducted a hearing in Philadelphia,
Pennsylvania on March 28, 1989. Based on the evidence
introduced at the hearing, and on applicable law, I
conclude that the exclusions imposed on and directed
against Petitioner in this case are reasonable.

BACKGROUND

On October 6, 1988, the I.G. sent notice to Petitioner,
advising him that he was being excluded from Medicare and
State health care programs for a period of eight years.
Petitioner was advised that his exclusions were being
imposed and directed pursuant to 42 U.S.C. 1320a-7(b) (3),
and were due to his conviction in the United States
District Court for the Eastern District of Pennsylvania

1 “state health care program" is defined by
section 1128(h) of the Social Security Act, 42 U.S.C.
1320a-7(h), to include any State Plan approved under
Title XIX of the Act (such as Medicaid).
2

of a criminal offense related to the unlawful
manufacture, distribution, prescription, or dispensing of
a controlled substance. The I.G. told Petitioner that
the eight-year exclusions determined in his case were
based on the following circumstances: (1) Petitioner was
convicted of a criminal offense related to the unlawful
manufacture, distribution, prescription, or dispensing of
a controlled substance; (2) the criminal acts resulting
in the conviction were committed over a more than one-
year period of time; (3) the violations had a significant
adverse physical, mental or financial impact on
individuals; and (4) the sentence resulting from the
criminal conviction included incarceration.

On October 24, 1988, Petitioner timely requested a
hearing as to the exclusions, arguing that his conviction
was for a “record keeping" violation of 21 U.S.C.
843(a) (4) (A) and was not a conviction of a criminal
offense relating to the manufacture, distribution,
prescription, or dispensing of a controlled substance.

He also denied that the record contained evidence that
this violation had a significant adverse physical, mental
or financial impact on individuals. Petitioner noted
that he was in a court-approved work release program and
engaged in activity to support his family. Petitioner
asserted that for these reasons the exclusions imposed on
and directed against him were unreasonable.

The case was assigned to me for hearing and decision. I
conducted a prehearing conference on December 15, 1988,
at which time a hearing was scheduled for February 27,
1989, in Philadelphia. Petitioner subsequently filed a
request to stay the exclusions imposed on and directed
against him. He also requested a postponement of the
hearing in his case. I granted Petitioner's request for
a postponement, and rescheduled the hearing for March 28,
1989. On March 1, 1989, I issued an Order denying
Petitioner's request for a stay of the exclusions, ruling
that I lacked authority to grant the requested relief.

APPLICABLE LAW AND REGULATIONS

A. Statutes.

1. Section 1128 of the Social Security Act,
42 U.S.C. 1320a-7(a)~-(i).

2. Controlled Substances Act, 21 U.S.C. 801 et seq.
B.

1.

Spring Garden Street, Philadelphia, Pennsylvania.

Requiations.

1. 21 °C.F.R. Chapter II--Drug Enforcement Admin.,

Dept. of Justice.

2. 42 C.F.R. Part 1001--Program Integrity.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

Prior to late 1987, Petitioner was the owner,
operator and sole pharmacist of Cadmus Pharmacy, 1941

110-111.?

2.

On September 25, 1986,

Tr. at

an agent of the Drug

Enforcement Administration (the D.E.A.) performed an
accountability investigation of the drug Preludin at

Cadmus Pharmacy.

3.

country.

4.

is a drug which meets the following criteria:
a high potential for abuse;

Tr. at 86.

This investigation was prompted by complaints that
pharmacies and doctors in Philadelphia were purchasing
more Schedule II stimulants than in any state in the

Tr. at 86.

As defined by law, a Schedule II controlled substance

(1) it has

(2) it has a currently

accepted medical use in the United States or a currently
accepted medical use with severe restrictions; and

2

The exhibits, transcript of the hearing, and the

parties' briefs will be cited as follows:

Petitioner's Exhibit
I.G.'s Exhibit
Transcript

I.G.'s Trial Memorandum

Petitioner's Trial
Memorandum

I.G.'s Reply Brief

Petitioner's Post~Hearing
Memorandum

I.G.'s Findings and
Conclusions

Petitioner's Reply Brief

I.G.'s Reply Brief

P. Ex. (number) / (page)

I.G. Ex. (number) / (page)

Tr. at (page)

I.G.'s Trial Memorandum

P.'s Trial Memorandum at
(page)

I.G.'s Reply Brief at
(page)

P.'s Post-Hearing
Memorandum at (page)

I.G.'s Findings and
Conclusions at (page)

P.'s Reply Brief at
(page)

I.G.'s Reply Brief at

(page)
4

(3) abuse of the drug may lead to severe psychological or
physical dependence. 21 U.S.C. 812(b) (2).

5. Cadmus Pharmacy was identified in these complaints as
one of the pharmacies that was purchasing excessive
quantities of Schedule II stimulants. Tr. at 86.

6. Preludin is a Schedule II controlled substance.
21 C.F.R. 1308.12(d).

7. Preludin (phenmetrazine hydrochloride) is an
amphetamine. I.G. Ex. 6/1-2.

8. Preludin is a highly abused controlled substance in
certain areas of the country. I.G. Ex. 14-3.

9. Because of a high potential for abuse, no controlled
substance in Schedule II may be dispensed without a
written prescription from a physician (except in
emergency situations). I.G. Ex. 14-3.

10. Each time a pharmacist dispenses a Schedule II
controlled substance, a legitimate prescription must be
received and retained by the pharmacist. I.G. Ex. 14-3.

11. At the time of the D.E.A. investigation, Cadmus
Pharmacy was the eleventh highest purchaser of Preludin
in the Philadelphia area. Tr. at 97.

12. Petitioner was unable to account to the D.E.A. agent
for 34,356 Preludin tablets, or about 78 percent of the
Preludin purchased by Petitioner during the period
beginning May 1, 1985 and ending September 25, 1986.

Tr. at 86-88.

13. On May 22, 1987, Petitioner agreed to waive
indictment and to be charged by information with two
felony counts of violating 21 U.S.c. 843 (a) (4) (A).
I.G. Ex. 8.

3 This section provides that it:

(S)hall be unlawful for any person knowingly or
intentionally . . . to furnish false or fraudulent
material information in, or omit any material
information from, any application, report, record,
or other document required to be made, kept, or
filed under this subchapter ....

21 U.S.C. 843(a) (4) (A).
5

14. Petitioner was charged in federal court with
knowingly and intentionally omitting material information
from required records in dispensing controlled
substances. I.G. Ex. 9/1~2.

15. Petitioner agreed to plead guilty to two counts of
violating 21 U.S.C. 843(a) (4) (A). I.G. Ex. 10/1.

16. On December 8, 1987, Petitioner was convicted of two
counts of violating 21 U.S.C. 843(a) (4) (A); was sentenced
to 18 months' imprisonment, five years' probation, and
was fined $20,000.00. P. Ex. 8.

17. The criminal offense of which Petitioner was
convicted on December 8, 1987 is related to the unlawful
manufacture, distribution, prescription, or dispensing of
a controlled substance. Findings 4, 6-10; 13~16;

42 U.S.C. 1320a-7(b) (3).

18. On October 6, 1988, the I.G. notified Petitioner
that he was being excluded from participation in the
Medicare program and any State health care program for a
period of eight years as a result of his conviction of a
criminal offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled
substance. I.G. Ex. 3.

19. Petitioner was notified that he was being excluded
pursuant to Section 1128(b) (3) of the Social Security
Act, 42 U.S.C. 1320a-7(b) (3). I.G. Ex. 3.

20. Petitioner was further advised that the length of
his exclusions was in part determined by the following
circumstances: (1) the criminal acts resulting in
Petitioner's conviction were committed over a period
exceeding one year; (2) Petitioner's violations had a
significant adverse physical, mental or financial impact
on individuals; and (3) Petitioner's sentence resulting
from his conviction included a period of incarceration.
I.G. Ex. 3/2.

21. A remedial purpose of Section 1128 of the Social
Security Act is to protect beneficiaries and program
funds by mandating or permitting the Secretary to
disqualify or to direct disqualification from
participation in Medicare and State health care programs
those individuals or entities who had demonstrated by
their conduct that they could not be trusted to
administer program funds. 42 U.S.C. 1320a~7(a)-(i).

22. The Secretary of Health and Human Services (the
Secretary) delegated to the I.G. the duty to impose and
6

direct exclusions pursuant to Section 1128 of the Social
Security Act. 48 Fed. Reg. 21662 (May 13, 1983).

23. The exclusion provisions of Section 1128 of the
Social Security Act establish neither minimum nor maximum
exclusion terms in those circumstances where the I.G. has
discretion to impose and direct exclusions. 42 U.S.C.
1320a~7(b) (1)-(14).

24. The Secretary has discretion to exclude Petitioner
from participating in the Medicare program and to direct
that he be excluded from participating in State health
care programs, as a result of Petitioner's conviction of
a criminal offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled
substance. Finding 17; 42 U.S.C. 1320a-7(b) (3).

25. The offenses of which Petitioner were convicted are
serious criminal offenses, resulting in his
incarceration. Finding 16.

26. Petitioner perpetrated the conduct which resulted in
his conviction over a 17-month period, a lengthy period
of time. Finding 12.

27. The conduct engaged in by Petitioner endangered the
health and safety of the individuals who obtained
Preludin from Cadmus Pharmacy. Findings 4-12.

28. Petitioner succumbed to personal and psychological
pressures to engage in conduct which he knew was illegal.
Tr. at 112, 117, 119.

29. The I.G.'s determination that, given Petitioner's
conduct, he cannot be trusted as a Medicare or Medicaid
provider for eight years, is reasonable. Findings 25-28;
see 42 C.F.R. 1001.125(b) (1)-(7).

30. The I.G.'s determination that relatively lengthy
exclusions are justified in this case in order to deter
other providers from engaging in unlawful conduct, is
reasonable. Findings 25-28; see 42 C.F.R.

1001.125(b) (1)-(7).

31. Petitioner has not established that the personal and
psychological pressures to which he was subject make the
I.G.'s determinations concerning the appropriate length
of exclusions to impose on Petitioner unreasonable. See
Tr. at 112, 117, 119.

32. Petitioner has not proven a community need for his
services as a pharmacist which establishes that the
7

I.G.'s determinations concerning the appropriate length
of exclusions to impose on Petitioner are unreasonable.
See Tr. at 115-116.

33. Even if Petitioner had proven a community need for
his services as a pharmacist, that would not establish
that the I.G.'s determinations concerning the appropriate
length of exclusions to impose on Petitioner are
unreasonable.

34. Evidence offered by Petitioner showing that he is a
person of good moral character does not establish that
the I.G.'s determinations concerning the appropriate
length of exclusions to impose on Petitioner are
unreasonable. See P. Ex. 1-4.

35. Evidence offered by Petitioner showing that he had
no prior criminal record, and that he cooperated with
authorities prosecuting his criminal case, does not
establish that the I.G.'s determinations concerning the
appropriate length of exclusions to impose on Petitioner
are unreasonable. See P. Ex. 7, 8; I.G. Ex. 7-10; 14.

36. Petitioner has not established that the reduction of
his prison sentence to a work-release program makes the
exclusions imposed on him unreasonable. See Tr. at
45-46.

37. Petitioner has not established that his age makes
the exclusions imposed on him unreasonable. See Tr. at
46.

38. Petitioner has not established that, in light of
mitigating factors, the 1.G.'s determinations concerning
the appropriate length of exclusions to impose on
Petitioner are unreasonable. Findings 31~37.

39. The I.G.'s determination to impose an eight-year
exclusion against Petitioner from participating in the
Medicare program, and to direct that Petitioner be
excluded from participating in State health care
programs, for eight years, is reasonable. Findings
30-31; 42 U.S.C. 1320a~7(b) (1)~(14); see 42 C.F.R.
1001.125(b) (1)-(7); 42 C.F.R. 1001.128.
8

ANALYSIS
1. Petitioner was convicted of a criminal offense
elat to the unlawful manu istributi
rescription r_ dis’ si s
within the meaning of 42 U.S.C. 1320a~7(b) (3).

A determinative issue in this case is whether
Petitioner's conviction, for knowingly and intentionally
omitting material information from records required by
law on the dispensing of controlled substances, pursuant
to 21 U.S.C. 843(a) (4) (A), is a conviction of an offense
related to the unlawful manufacture, distribution,
prescription or dispensing of a controlled substance, as
defined by 42 U.S.C. 1320a~7(b) (3).

The I.G. argues that Petitioner's offense is within the
purview of section 7(b) (3). He premises his argument on
two contentions. First, the I.G. asserts that Congress
intended the section to permit exclusions of individuals
or entities convicted of any criminal offense related to
a controlled substance. I.G.'s Trial Memorandum at 4-5.
Second, the I.G. contends that Petitioner was convicted
of criminal record-keeping violations concerning a
“closed distribution system" established by Congress for
controlled substances. Record keeping is an integral
part of this closed system, and thus Petitioner's
conviction is for an offense related to the unlawful
manufacture, distribution, prescription or dispensing of
a controlled substance.

Petitioner asserts that his conviction does not fall
within the ambit of section 7(b)(3). He bases his
argument on the language of the statute. He notes that
the law requires that a conviction must be for an offense
related to the unlawful manufacture, distribution,
prescription or dispensing of a controlled substance. He
asserts that his conviction was for unlawful record
keeping. According to Petitioner, there is nothing in
either the statute pursuant to which he was convicted, or
in the documentation of his conviction which suggests
that his offense related to the unlawful manufacture,
distribution, prescription or dispensing of a controlled
substance. Petitioner's Post-Hearing Memorandum at
11-12.

I conclude that the offense of which Petitioner was
convicted is an offense related to the unlawful
distribution or dispensing of a controlled substance.
Contrary to Petitioner's assertion, the presence of the
word "unlawful" in 42 U.S.C. 1320a-7(b) (3) does not
suggest that a conviction for willful failure to maintain
9

records in connection with the sale of a controlled
substance is beyond the reach of the exclusion law.
Unlawful failure to maintain records in connection with a
sale of a controlled substance is an inseparable element
of an unlawful sale of a controlled substance.

Petitioner was not convicted of a mere record-keeping
violation, but of unlawful transactions in controlled
substances. He is therefore subject to the exclusion
law.

Congress considered maintenance of records of
transactions in controlled substances to be an integral
part of a system designed to assure that such substances
were manufactured, prescribed, and distributed only under
strict controls. Willful failure by a party involved in
sales of controlled substances to comply with this system
is a felony. 21 U.S.C. 843(a) (1)-(5).

The law describes closely related felonies of equal
gravity. These include knowingly and intentionally:

(1) distributing a controlled substance without an order
form as defined by law; (2) using, in the course of the
manufacture or distribution of a controlled substance, a
registration number which is fictitious, revoked,
suspended, or issued to another person; (3) acquiring or
obtaining a controlled substance by misrepresentation,
fraud, forgery, deception or subterfuge; (4) furnishing
false or fraudulent material information in, or omitting
any material information from, any application, report,
record, or other document required to be made, kept or
filed concerning transactions in controlled substances;
or (5) making, distributing, or possessing a device
designed to facilitate the counterfeiting of controlled
substances. 21 U.S.C. 843(a)(1)-(5). The identical
penalty attaches to each of these offenses. 21 U.S.C.
843(c).

It is apparent from this law that Congress did not view
the requirement to maintain records of transactions in
controlled substances as separable from its objective to
strictly regulate transactions in controlled substances.
Sale of a controlled substance without maintenance of
required records can just as easily be characterized as
an unlawful sale under 21 U.S.C. 843(a) (4)(A), as it can
be characterized an unlawful failure to maintain records.
Thus, a conviction under 21 U.S.C. 843(a) (4) (A) may
properly be characterized as a conviction related to
unlawful distribution or dispensing of a controlled
substance pursuant to 42 U.S.C. 1320a-7(b) (3).

Petitioner asserts that it is possible to violate section
843 without actually dispensing controlled substances in
10

an unlawful manner. For example, according to
Petitioner, a person could sell controlled substances in
accordance with statutory requirements, generate records
required by law, and then destroy those records six
months later. P.'s Reply Brief at 4-5. According to
Petitioner, the sale would be lawful but the record-
keeping would be unlawful. He asserts that a conviction
for unlawful record-keeping in that event could not
possibly relate to unlawful distribution or dispensing of
controlled substances.

The facts of Petitioner's hypothetical situation do not
conform to the facts of this case, so strictly speaking,
it is irrelevant.’ Nevertheless, I disagree with
Petitioner's analysis. It is true that in this
hypothetical situation the seller of controlled
substances would not be guilty of violating 21 U.S.C.
843(a)(1) (sale without required forms). But he would
nevertheless be guilty of an unlawful sale of a
controlled substance--whether he failed to generate
required records to begin with, or generated required
records and unlawfully destroyed them at a later date.

The I.G. asserts that legislative history supports the
argument that Congress intended section 7(b) (3) to apply
to individuals or entities convicted of any offense
related to manufacture, distribution, prescription or
dispensing of a controlled substance. It is unnecessary
for me to decide this question, as Petitioner's
conviction was for an offense which related to the
unlawful manufacture, distribution, prescription or
dispensing of a controlled substance.

2. The eight-year exclusions from participation in
Medicare and State health care programs imposed and
directed by the I.G. are reasonable.

The I.G. excluded Petitioner from participating in the
Medicare program, and directed that he be excluded from
participating in State health care programs, for eight
years. Having concluded that the I.G. had discretion to
impose and direct exclusions on Petitioner pursuant to
42 U.S.C. 1320a~-7(b) (3), I must now decide whether the
length of the exclusions imposed and directed by the I.G.
is reasonable.

4 Indeed, in this case Petitioner admitted at the
hearing that he unlawfully distributed controlled
substances without either receiving the required forms or
maintaining required records. Tr. at 111-112.
11

In order to decide whether the I.G.'s exclusion
determination is reasonable in a particular case, I must
measure that determination against both the remedial
purpose of the exclusion statute and the regulations. An
exclusion will be held to be reasonable where it is shown
to fairly comport with legislative intent and the
Secretary's policy as expressed in the regulations. "The
word 'reasonable' conveys the meaning that. . . [the
I.G.] is required at the hearing only to show that the
ef these criteria was not extreme or excessive."
(Emphasis added). 48 Fed. Reg. 3744 (Jan. 27, 1983).

The purpose of the hearing is not to determine how
accurately the I.G. applied the law to the facts before
him, but whether, based on all relevant evidence, the
exclusion comports with the statutory purpose and the
Secretary's policies. 42 U.S.C. 405(b). Therefore, ina
hearing on an exclusion, evidence which is relevant to
the reasonableness of the exclusion will be admitted and
considered, even if that evidence was not available to
the I.G at the time the exclusions were imposed and
directed.

The I.G. excluded Petitioner from participating in the
Medicare program and directed that he be excluded from
participating in State health care programs pursuant to a
section of the exclusion law which gives the Secretary
discretion to impose exclusions upon individuals and
entities convicted of offenses related to the unlawful
manufacture, distribution, prescription or dispensing of
a controlled substance. 42 U.S.C. 1320a-7(b)(3). The
law does not specifically prescribe minimum or maximum
exclusions in such circumstances. However, legislative
intent is evident from the language of the statute.

Congress intended the exclusion law to be remedial in
application. By its terms, the law was intended to
protect beneficiaries and program funds by directing or
permitting the Secretary (and his delegate, the I.G.) to
disqualify from participation in Medicare and State
health care programs those individuals and entities who
had demonstrated by their conduct that they could not be
trusted to administer program funds or deal on the
government's behalf with beneficiaries of federally-
funded health care programs. The law was intended to
protect trust funds from the misconduct of larcenous
individuals and entities. It also embodied Congress’
conclusion that the Secretary had a duty to protect
program beneficiaries from individuals or entities whose
conduct demonstrated that they posed a threat to
beneficiaries' well-being.
12

This policy was evident in the original enactment in
1977. Successive revisions of the law have continued to
express this legislative purpose in progressively
stronger language.°

The Secretary has applied this remedial policy in
regulations. Regulations adopted by the Secretary prior
to enactment of the 1987 revisions to the exclusion law,
and applicable to exclusions for program-related
offenses, require the I.G. in determining exclusions to
consider factors related to the seriousness and program
impact of the offense and to balance those factors
against any mitigating factors that may exist. 42 C.F.R.
1001.125(b) (1)-(7). The regulations are entirely
consistent with Congressional intent to exclude
manifestly untrustworthy parties from participation in
Medicare and State health care programs.

It is true, as Petitioner asserts, that these regulations
were adopted by the Secretary to implement the law as it
existed prior to adoption of the 1987 revisions. The
regulations specifically apply only to exclusions for
"program-related" offenses (convictions for criminal
offenses related to the Medicare and State health care
programs). However, they do express the Secretary's
policy for evaluating cases where discretionary
exclusions may be appropriate. To the extent that these
regulations have not been repealed or modified, they
embody the Secretary's intent that they continue to
apply, at least as broad guidelines, to those cases in
which discretionary exclusions are imposed. Moreover,
Congressional intent has remained consistent with each
revision of the exclusion law--except that Congress has
mandated more stringent exclusions in some cases and has

5 The exclusion law in effect prior to August,
1987, 42 U.S.C. 1320a-7(a), required the Secretary to
suspend from participation in the Medicare and State
health care programs any physician or other individual
who had been convicted of a criminal offense related to
that person's participation in the delivery of medical
care or services under Medicare, Medicaid, or block
grants to states. The law did not specify minimum
exclusion terms. The 1987 amendments extended the reach
of the law to entities, added new categories of mandatory
exclusions, specified a minimum five-year exclusion for
cases in which mandatory exclusions were imposed, and
enumerated circumstances in which the Secretary had
discretion to impose exclusions. 42 U.S.C. 1320a-
7(a)(1)~(2)# (b) (1)-(14)-
13

expanded the Secretary's discretionary authority to
impose exclusions. It is therefore consistent with
legislative purpose to continue to use these regulations
as broad guidelines to determine the length of exclusions
in cases where the Secretary has discretion to exclude
individuals and entities.

I conclude that the I.G. established that the eight-year
exclusions imposed and directed against Petitioner are
reasonable when considered in light of Congressional
intent and the Secretary's policy determinations, and the
evidence of this case. The exclusions were grounded on
evidence establishing that Petitioner committed very
serious crimes involving misconduct which posed a
potential for considerable harm to individuals.
Petitioner demonstrated by his misconduct that he could
not be trusted to deal with program beneficiaries. The
I.G. was justified in concluding that program
beneficiaries needed protection from potentially harmful
conduct by Petitioner for the substantial time period
encompassed by the exclusions.

The record establishes that Petitioner was convicted of
criminal offenses involving a large number of unlawful
transactions of a controlled substance. Findings 12-16,
26; see 42 C.F.R. 1001.125(b) (1). By his own admission,
Petitioner succumbed to personal and psychological
pressures to unlawfully dispense controlled substances.
Finding 28. Petitioner participated in numerous unlawful
transactions in a drug which Congress has determined has
a high potential for abuse. Abuse of this drug may cause
the abuser to experience severe psychological or physical
dependence. Findings 4, 8. It is reasonable to infer
from this that Petitioner's conduct endangered the health
and safety of individuals to whom he unlawfully dispensed
controlled substances. Finding 27; see 42 C.F.R.
1001.125(b) (2). The seriousness of this offense is in
some respect reflected by the fact that Petitioner was
sentenced to incarceration. Finding 16; see 42 C.F.R.
1001.125(b) (5).

Petitioner asserts that the eight-year exclusions imposed
on him are unreasonable in that they fail to take into
account circumstances which he alleges to be mitigating.
See 42 C.F.R. 1001.125(b)(4). According to Petitioner,
these mitigating circumstances include: (1) the fact
that Petitioner had no criminal record prior to the
convictions at issue in this case; (2) that Petitioner's
sentence was reduced from incarceration in prison to
commitment to a work release program; (3) Petitioner's
age; (4) Petitioner's service to his community; (5) that
Petitioner was under stress when he committed the
14

offenses for which he was convicted; and (6) Petitioner's
willingness to cooperate with prosecuting authorities.
P.'s Post-Hearing Memorandum at 17-18.

Regulations do not define what circumstances may be
considered as mitigating. See 42 C.F.R. 1001.125(b) (4).
However, given Congressional intent to exclude
untrustworthy individuals from participation in Medicare
and State health care programs, it is reasonable to
conclude that mitigating circumstances should constitute
those circumstances which demonstrate an individual or
entity to be trustworthy.

None of the circumstances asserted to be mitigating by
Petitioner derogate from the conclusion that in light of
the offenses he committed, he is an individual who should
not be trusted to administer Medicare or State health
care funds. The circumstances cited by Petitioner
essentially address elements of his case which show that
he is a relatively sympathetic individual. While these
factors certainly should have some bearing on the extent
to which Petitioner is punished for his crimes, they have
little to do with the question of whether Petitioner can
now or in the near future be trusted to dispense
controlled substances to program beneficiaries.

The fact that Petitioner did not have a prior criminal
record is essentially neutral, neither adding to nor
detracting from the seriousness of his unlawful
transactions in controlled substances. The reduction of
his sentence of incarceration is not explained in the
record. However, it is reasonable to infer that this
action was based on Petitioner's personal circumstances,
and not on a determination that he had proven himself to
be a trustworthy individual. Similarly, Petitioner's age
has nothing to do with the question of whether he can be
trusted to deal with beneficiaries. The fact that he
succumbed to stress and unlawfully sold controlled
substances is an aggravating, and not a mitigating
factor. Petitioner's service to his community merely
demonstrates that he manifests personal virtues other
than trustworthiness. Finally, his offer to cooperate
with prosecuting authorities, while laudable, says
nothing about the extent to which he should be trusted in
the future to dispense controlled substances to
beneficiaries.

Petitioner also goes to considerable lengths to attack
the thought processes by which the I.G.'s agents
determined that eight-year exclusions were appropriate in
this case. See P.'s Post-Hearing Memorandum at 15-17.
However, the thought processes of the I.G.'s agents are
15

not really at issue in this case. The question before me
is whether the determination arrived at by the I.G. is
reasonable in light of the evidence and applicable law.

CONCLUSION

Based on the evidence in this case and the law, I
conclude that the I.G.'s determination to exclude
Petitioner from participation in the Medicare program,
and to direct that Petitioner be excluded from
participation in State health care programs, for eight
years, is reasonable. Therefore, I am entering a
decision in favor of the I.G. in this case.

/s/

Steven T. Kessel
Administrative Law Judge
